DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 06/15/2022.  Currently, claims 1-15 are pending.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant argues that the rejections under 35 U.S.C. 112 are incorrect, arguing that each and every element needed for the practical utilization of the claimed subject matter is not required in the claim.  The examiner notes that the metes and bounds of the claim cannot be determined as currently presented.  Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If the claim is unclear, missing essential elements or method steps, then a rejection under 35 U.S.C. 112 is proper.
With respect to claims 1 and 6, the examiner notes that clarity issues remain.  The claim must be read in light of the specification, and as currently presented, can be interpreted in manners beyond the scope of the specification.  Therefore, the metes and bounds of the claim are unclear.  The examiner is not requiring all of the details of the specification to be incorporated into the claims, but rather detailing why the claims do not align with the specification. One cannot derive a first opening duration based upon an initial weight and a weight change, because the weight change happens after the first opening duration is determined.  Thus, as previously detailed and detailed in applicant’s specification, the first opening duration is modified from the weight change data to determine a second, modified opening duration.
With respect to claim 6, the examiner notes the clarity issue regarding “drawing a conclusion” requires a structure to perform the step; otherwise, it is possible to interpret the limitation as a mental process.  Again, while the claims are read in light of the specification, limitations from the specification are not read into the claims.  The applicant is free to amend in a manner chosen by applicant that is supported by the specification, but the examiner recommends ensuring the step is further defined so that the claim is not defining a mental process.
The rejections under 35 U.S.C. 112 are maintained.  The amendments necessitate new grounds of rejection under 35 U.S.C. 112.  
The amendments to the specification are accepted.
With respect to the rejections under the Childers reference, applicant incorporated by reference arguments presented in responses received 2/2/21 and 11/30/21.  Applicant maintains Childers does not show a characteristic curve in the sense of the presently claimed invention.  Specifically, applicant states: Childers 2007 does not disclose a characteristic curve indicating the opening duration as a function of a measured weight of the dialysate bag, in which characteristic curve the valve opening time is determined with respect to a predetermined change in dialysate-bag weight.  The examiner notes that these features are not how the current claim is interpreted as presented.  As previously detailed in the rejection mailed 03/15/2022, it is fair to interpret the characteristic curve and the variable weight change as dynamic values being produced during operation of the valves, such as in a closed feedback loop system.  As previously noted, an optimal rate is stored in controller, which is a “preexisting value”, and the flow rate (as the device is in use), determined from the weight change, is making the characteristic curve,  and the opening duration is determined.  [0071]  Figure 5 of Childers shows volume over time, producing a simple curve.  
With respect to the amended limitation, the examiner notes Childers “takes into account” unit height as Childers specifically teaches “the head height of the supply bag determines the flow rate” [0019].  Additional details can be found in the rejection below.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the metes and bounds of the claims cannot be determined as currently presented.  Regarding claim 1, the limitation reads in part:
deriving a first opening duration of the least one bag valve and the at least one drainage valve:
 from a weight of the at least one bag of fresh dialysate measured by the scale; and 
from at least one characteristic curve indicating the opening duration as a function of the measured weight of the at least one bag of fresh dialysate; and
from a variable weight change of the measured weight of the at least one bag of fresh dialysate during fluid removal.
The applicant has argued that each of these values are pre-existing values (page 9 of remarks 11/30/2021).  The examiner notes the characteristic curve and the variable weight change are able to be interpreted as dynamic, changing data during operation of the device.
The specification supports a first opening duration based upon the weight as compared to a characteristic curve, and modifying the opening duration on dependence of the detected weight reduction, which leads to a second, corrected opening duration. (page 4, 1st paragraph of specification).  Thus, the metes and bounds of what exactly defines the first opening duration (appears to be based on the initial weight as compared to a preexisting data point of the characteristic curve only, which is a data set of specific weight versus opening duration), and if the variable weight change is also compared to a preexisting data set or is a dynamic, changing variable.  The variable weight change appears to affect the first opening duration, but not be part of the first (initial) opening duration as defined currently in the claims.  It is unclear how a first opening duration could be determined based upon a weight change if it is also based upon the initial weight which indicates the initial duration, without it being modified as described in the specification.
The limitation of “wherein at least one of air pressure and unit height is taken into account in preparation of the characteristic curve” is indefinite.   The metes and bounds of “taking into account” cannot be determined from the claim. It is unclear if any action is undertaken based upon the air pressure or unit height; it is possible to take something into account without acting on it, so the limits of what encompass “taking into account” cannot be determined.  Further, it is unclear if the claim requires the step of preparing the curve.  
	Claim 7 recites the limitations in a different manner, reciting:
the characteristic curve indicates the opening durations of at least one bag valve and at least one drainage valve in dependence on a weight of at least one bag of fresh dialysate from a variable weight change of the weight of the at least one bag of fresh dialysate during removal.  Does this characteristic curve now include the variable weight, opening duration, and [initial] weight of the dialysate?  Figures 3-4 show two different data sets, one “characteristic curve” indicating priming time versus weight, and the second indicating filling time on bag weight.  The claim recites “at least one characteristic curve” but it is unclear if one valve is opened for a specific amount of time based on one curve, if the second valve is opened for a specific (same or different) amount of time based on another curve, or if both valves use multiple tables to determine valve opening times.  The inclusion of “opening durations” is also unclear, since it is referencing multiple valves.  Is this referring to a single opening duration of each valve, or multiple durations of each valve.  
The limitation of “wherein at least one of air pressure and unit height is taken into account in preparation of the characteristic curve” is indefinite.   The metes and bounds of “taking into account” cannot be determined from the claim. It is unclear if any action is undertaken based upon the air pressure or unit height; it is possible to take something into account without acting on it, so the limits of what encompass “taking into account” cannot be determined.  Further, it is unclear if the claim requires the step of preparing the curve.  
There are currently numerous ways and combinations to interpret the claims, so the metes and bounds as presented are unclear.  Applicant should specify which data points are preexisting, which (if any) are dynamic, which valves and opening durations are based on which data sets, and if the opening durations are modified. 
Claim 6 is rendered indefinite with the limitation “drawing a conclusion”.  It is unclear from the claim what structure is performing this step.
Regarding claim 11, the limitation “with reference to” is unclear, because it unclear in what way the detected weight change affects the opening of a further valve.
The remaining claims are rejected based upon their dependency from unclear claims.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0276328 to Childers et al.
Regarding claim 1, Childers discloses a method for the automatic, weight-dependent flushing or filling of a hose system, for a gravimetric cycler for peritoneal dialysis (100, see fig. 9-10, note paragraph [0085] states system 100 includes many of the same components as system 10, therefore uses some of the same numbers and descriptions; the reference figures pointed out will be with respect to system 100, but may be described in detail previously with the first embodiment of system 10), having only one scale (184), wherein the hose system includes three line sections (26, 56, 58) for connection to a one drainage bag ([0091] drain container, not labeled) to a bag (24 or 120) of fresh dialysate ([0081] supply bags contain dialysate), and to a patient (at 90), the method comprising opening a bag valve ([52c-52d, [0080] [0086]) and a drainage valve (52a, 52b) and deriving a first opening duration of the bag valve and the drainage valve from a weight of the at least one bag of fresh dialysate measured by the scale ([0085] load cell measures volume of fluid delivered and volume drained, [0087] load cell measures weight of fresh dialysate supplied), see [0086] valves are operated as with respect to system 10; [0071] rate and time of valves open is determined from weight; [0073] valves opened for preset time or until preset volume of fluid flows) and a characteristic curve indicating the opening duration as a function of the measured weight of the bag of fresh dialysate, and from a variable weight reduction of the measured weight of the bag of fresh dialysate during fluid removal ([0071] Weight of fluid over time is measured (variable weight change), compared to an optimal rate (rate is volume over time, see for example figure 5) stored in controller 46; as previously disclosed, [0085] shows both weight of fluid delivered and drained in 24 or 120); wherein at least one of air pressure and unit height is taken into account in preparation of the characteristic curve (the examiner notes the claim is not requiring the step of preparing the curve, therefore this is a function of the curve, which shows the rate and time of valves is determined from the weight [0071]; Childers further discloses the head height of the supply bag determines the fill flow rate: [0019, 0072, 0081]  At a minimum, the head height is ‘taken into account’ because Childers discloses it determines the flow rate, the flow rate also determining the duration of the valves being open.)
Regarding claim 2, Childers further discloses the method in accordance with claim 1, wherein the method includes detecting whether the bag valve and the drainage valve have been opened  by the scale ([0087] strain gauge provides signal based on scale; thus, it can be determined if the valves are open based upon the signals of whether the scale is changing.)
Regarding claim 3, Childers further discloses the method in accordance with claim 1, wherein the method includes detecting the weight reduction of the bag of fresh dialysate during the opening of the bag valve and the drainage valve by the scale and modifying the first opening duration in dependence on the detected weight reduction.  ([0071] weight determined changes the fluid rate over time; [0092] control of valves based on double chamber bag)
Regarding claim 7, Childers discloses an apparatus for the automatic, weight-dependent filling of a hose system for a gravimetric cycler for peritoneal dialysis (system 100), having only one scale (184), wherein the hose system includes three line sections (26, 56, 58) for connection to a drainage bag ([0091] not labeled), to a solution bag (24 or 120) and to a patient (at 90),  a regulation/control (110, same as 40 in system 10, see [0088]) in which a characteristic curve is stored ([0071] optimal rate is stored, rate is volume over time which produces “curve”, see for example figure 5) which indicates opening durations of a bag valve and a drainage valve [0071] in dependence on a weight of a bag of fresh dialysate (24, see [0081]) from a variable weight change of the weight of the bag of fresh dialysate during fluid removal ([0071] Weight of fluid over time is measured (variable weight change), compared to an optimal rate (rate is volume over time, see for example figure 5) stored in controller 46; as previously disclosed, [0085] shows both weight of fluid delivered and drained in 24 or 120), the regulation/control being configured to control opening of the bag valve and the drainage valve (52a-52d), and being further configured to derive a first opening duration of the bag valve and drainage valve from the at least one characteristic curve and from a weight of the at last one bag of fresh dialysate as measured by the scale ([0087] Load cell measures fresh dialysate; [0071 control unit determines rate from weight); wherein at least one of air pressure and unit height is taken into account in preparation of the characteristic curve (the examiner notes the claim is not requiring the step of preparing the curve, therefore this is a function of the curve, which shows the rate and time of valves is determined from the weight [0071]; Childers further discloses the head height of the supply bag determines the fill flow rate: [0019, 0072, 0081]  At a minimum, the head height is ‘taken into account’ because Childers discloses it determines the flow rate, the flow rate also determining the duration of the valves being open.)
Regarding claim 8, Childers further discloses the apparatus in accordance with claim 7, wherein the regulation/control is configured to open the  bag valve and/or the drainage valve in dependence on the weight of the at least one bag of fresh dialysate [0071]
Regarding claim 9, Childers further discloses the apparatus in accordance with claim 7, wherein the regulation/control is configured to verify correct opening of the bag valve and/or the drainage valve with reference to a detected weight change of the weight of the bag of fresh dialysate ([0075] feedback control).
Regarding claim 10, Childers further discloses the apparatus in accordance with claim 7, wherein the apparatus further comprises an output device (42) configured for outputting information to an operator. 
Regarding claim 12, Childers discloses the apparatus in accordance with claim 7 in combination with a peritoneal dialysis machine. (abstract)
Regarding claim 13, Childers discloses the apparatus as set forth in claim 7, wherein the scale detects a combined weight of the one drainage bag and the bag of fresh dialysate. ([0085] load cell measures both volume delivered and volume drained)
Regarding claim 14, Childers discloses the method as set forth in claim 1, further comprising said scale detecting a combined weight of the at least one drainage bag and the at least one bag of fresh dialysate. ([0085] load cell measures both volume delivered and volume drained)
Regarding claim 15, Childers discloses the apparatus in accordance with claim 11, wherein the further valve is a manually operable hose clamp. ([0097] Distal ends of lines provided with clamps as needed.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Childers (hereinafter Childers 2007) in view of US 2005/0126998 to Childers (hereinafter Childers 2005).
Regarding claim 4, the primary reference (Childers 2007) is silent on a method that includes after closing the bag valve and the drainage valve, issuing a prompt to an operator to open a hose clamp, with dialysate fluid being conducted in the direction of a connector. The secondary reference (Childers 2005) teaches a method in which after closing valves (Par. 0087), a prompt is issued to an operator to open a hose clamp and thus fluid is conducted toward a connector (Par. 0084; Par. 0093). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the primary reference (Childers 2007) with the method of closing valves and initiating a prompt to a user to open a hose clamp as taught by the secondary reference (Childers 2005) in order to be able to effectively and safely dislodge air bubbles that typically become trapped in the patient line (Childers 2005 - Par. 0084) as well as enable to unclamp the patient line in case the user forgets (Childers 2005 -Par. 0016).
Regarding claim 5, the primary reference (Childers 2007) is silent on a method including detecting whether the hose clamp has been opened by the scale. The primary reference does disclose a scale and valves that are controlled based upon the weight detected by the scale (as seen in the rejection of claim 1 above; Childers 2007 - Par. 0017). The secondary reference (Childers 2007) teaches a hose clamp that is detected by a control (Childers 2005 - Par. 0093). Therefore, one of ordinary skill in the art in combination with the secondary reference (Childers 2005), would be able to modify the primary reference (Childers 2007) with the hose clamp taught by the secondary reference by having the scale detect whether or not the hose clamp is open. If the clamp was closed the fluid flow would be blocked and the scale would not change, and thus the hose clamp can be combined with the primary reference in order to be able to effectively and safely dislodge air bubbles that typically become trapped in the patient line (Childers 2005 - Par. 0084) as well as enable to unclamp the patient line in case the user forgets (Childers 2005 -Par. 0016).
Regarding claim 6, the primary reference (Childers 2007) further discloses a method including opening a hose valve as well as the drainage valve (52a-52d). However, the primary reference is silent on drawing a conclusion that the hose clamp on the line section to the drainage bag is open from a weight change between a measurement of weight change due to fluid flow in the hose system, and the measurement of fluid from the hose system into the drainage bag. The primary reference does disclose a scale and valves that are controlled based upon the weight detected by the scale (as seen in the rejection of claim 1 above; Childers 2007 – [0085]). The secondary reference (Childers 2007) teaches a manually operable hose clamp (see annotated Fig. 5 below) that is detected by a control (Childers 2005 - Par. 0093). Therefore, one of ordinary skill in the art in combination with the secondary reference (Childers 2005), would be able to modify the primary reference (Childers 2007) with the hose clamp taught by the secondary reference by having the scale detect whether or not the hose clamp is open. If the clamp was closed the fluid flow would be blocked and the scale would not change, and thus the hose clamp can be combined with the primary reference in order to be able to effectively and safely dislodge air bubbles that typically become trapped in the patient line (Childers 2005 - Par. 0084) as well as enable to unclamp the patient line in case the user forgets (Childers 2005 -Par. 0016).
Regarding claim 11, the primary reference (Childers 2007) is silent on an apparatus wherein the regulation/control is configured to verify correct opening of a further valve, with reference to a detected weight change of the weight of the least one bag of fresh dialysate. The primary reference does disclose a scale and valves that are controlled based upon the weight detected by the scale (as seen in the rejection of claim 1 above; Childers 2007 – [0085, 0087]).  Childers 2007 also teaches the lines are provided with connectors and clamps as needed [0097].  The secondary reference (Childers 2005) teaches a manually operable hose clamp (see annotated Fig. 5 above) that is detected by a control (Childers 2005 - Par. 0093). Therefore, one of ordinary skill in the art in combination with the secondary reference (Childers 2005), would be able to modify the primary reference (Childers 2007) with the hose clamp taught by the secondary reference by having the scale detect whether or not the hose clamp is open. If the clamp was closed the fluid flow would be blocked and the scale would not change, and thus the manually operable hose clamp can be combined with the primary reference in order to be able to effectively and safely dislodge air bubbles that typically become trapped in the patient line (Childers 2005 - Par. 0084) as well as enable to unclamp the patient line in case the user forgets (Childers 2005 -Par. 0016).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783